           Case 1:19-cr-00201-DAD-BAM Document 54 Filed 12/04/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   THOMAS M. NEWMAN
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00201-DAD-BAM
12                                 Plaintiff,              FINAL ORDER OF FORFEITURE
13                         v.
14   LIODAM GONZALEZ,
15                                 Defendant.
16

17          On August 7, 2020, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28 U.S.C. § 2461(c), based upon the plea

19 agreement entered into between plaintiff and defendant Liodam Gonzalez forfeiting to the United States
20 the following property:

21                  a.     Glock 17, 9mm caliber pistol that was modified with an auto sear, Serial Number

22                         BDLD108,

23                  b.     All machinegun conversion devices, and

24                  c.     All ammunition.

25          Beginning on August 12, 2020, for at least 30 consecutive days, the United States published

26 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

27 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

28 ///
                                                         1
29

30
           Case 1:19-cr-00201-DAD-BAM Document 54 Filed 12/04/20 Page 2 of 2



 1 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

 2 validity of their alleged legal interest in the forfeited property.

 3          The Court has been advised that no third party has filed a claim to the subject property, and the

 4 time for any person or entity to file a claim has expired.

 5          Accordingly, it is hereby ORDERED and ADJUDGED:

 6          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 7 and interest in the above-listed property pursuant to 18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28

 8 U.S.C. § 2461(c), including all right, title, and interest of Liodam Gonzalez.
 9          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

10 United States of America.

11          3.      The U.S. Customs and Border Protection shall maintain custody of and control over the

12 subject property until it is disposed of according to law.

13
     IT IS SO ORDERED.
14

15      Dated:     December 4, 2020
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29

30
